             Case 2:17-cv-03007-APG-VCF Document 187 Filed 04/20/20 Page 1 of 1




1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                       ***
      DIAMOND RESORTS U.S. COLLECTION
4     DEVELOPMENT, LLC, a Delaware Limited
      Liability Company,
5                                                          2:17-cv-03007-APG-VCF
                             Plaintiff,                    ORDER
6
      vs.
7
      REED HEIN & ASSOCIATES, LLC d/b/a
8
      TIMESHARE EXIT TEAM, a Washington
      Limited Liability Company; BRANDON
9     REED, an individual and citizen of the State of
      Washington; TREVOR HEIN, an individual,
10
                             Defendants.
11
              On April 15, 2020, Plaintiff filed a Motion for Leave to Exceed Deposition Limit (ECF No. 178).
12
     Plaintiff also filed a Motion to Seal Exhibit 15 to the Motion for Leave to Exceed Deposition Limit (ECF
13
     NO. 180). The sealed exhibit was filed under ECF NO. 183.
14
              Plaintiff has withdrawn the Motion to Take Deposition (ECF NO. 184).
15
              Accordingly,
16
              IT IS HEREBY ORDERED that the sealed Exhibit 15 as filed in ECF NO. 183 will remain under
17
     seal.
18
              DATED this 20th day of April, 2020.
19                                                               _________________________
                                                                 CAM FERENBACH
20                                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
